                                                              Case 2:17-cr-00001-JAD-DJA Document 693 Filed 06/04/20 Page 1 of 3


                                                          1   KATHLEEN BLISS, ESQ.
                                                              Nevada Bar No. 7606
                                                          2   kb@kathleenblisslaw.com
                                                              KATHLEEN BLISS LAW PLLC
                                                          3   1070 W. Horizon Ridge Pkwy., Suite 202
                                                              Henderson, Nevada 89012
                                                          4   Telephone: 702.463.9074

                                                          5   Attorney for Henrique Ortolani De Souza Vile Real

                                                          6                               UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA
                                                          8
                                                                UNITED STATES OF AMERICA,                         CASE NO.: 2:17-CR-00001-JAD-DJA
                                                          9
                                                                                 Plaintiff;
                                                         10
                                                                                                                  STIPULATION AND PROPOSED
                                                                      vs.                                         ORDER FOR CORRECTION OF
                                                         11
                                                                                                                  JUDGMENT
                                                                HENRIQUE ORTOLANI DE SOUZA VILA
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                REAL,
                                                         13                                                             ECF Nos. 659, 692
      HENDERSON NEVADA 89012




                                                                                 Defendant.
                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16      IT IS HEREBY STIPULATED AND AGREED, by and between SIMON KUNG, Assistant
                                                         17   United States Attorney, and KATHLEEN BLISS, counsel for defendant Henrique Ortolani De
                                                         18
                                                              Souza Vile Real, that this Court correct the Judgment herein by ordering a variance of 24 months
                                                         19
                                                              from the Judgment entered in this case, ECF No. 659, pursuant to Fed.R.Crim.P. 35. This
                                                         20
                                                              stipulation is entered into based upon the following:
                                                         21

                                                         22      1. On November 7, 2016, federal agents arrested defendant pursuant to federal charges

                                                         23          stemming from drug distribution. A federal grand jury indicted defendant on November15,

                                                         24          2016, in Case No. 2:16-cr-331-JCM (“the drug case”).
                                                         25
                                                                 2. Defendant was indicted in the instant case on fraud charges on January 3, 2017. ECF No.
                                                         26
                                                                     1 (“the fraud case”).
                                                         27
                                                                3. On July 9, 2018, Defendant pleaded guilty in the fraud case to Count 2, use or trafficking
                                                         28

                                                                                                         Page 1 of 4
                                                              Case 2:17-cr-00001-JAD-DJA Document 693 Filed 06/04/20 Page 2 of 3


                                                          1        in unauthorized access device, and Count 26, aggravated identity theft. ECF No. 361.
                                                          2        Subsequently, on August 30, 2018, defendant pleaded guilty to Counts 1 and 4 in the drug
                                                          3
                                                                   case, Case No. 2:16-cr-331-JCM, possession with intent to distribute a controlled
                                                          4
                                                                   substance. ECF No. 73. In both plea agreements as to these two cases, the parties requested
                                                          5
                                                                   concurrent sentences: Count 2 of the fraud case to run concurrently with the sentence in
                                                          6

                                                          7        2:16-cr-331-JCM, Plea Agreement at 13, ECF No. 74; and vice versa, Plea agreement in

                                                          8        Case No. 2:17-cr-001-JAD, at 11, ECF No. 361. The parties recognized that the
                                                          9        aggravated identification fraud charged in Count 26 had to run consecutively by operation
                                                         10
                                                                   of law, 18 U.S.C. § 1028A(a)(1).
                                                         11
                                                                 4. Defendant proceeded with sentencing in the drug case on January 23, 2019. Judge Mahan
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                    sentenced defendant to a term of 30 months, “to run concurrent . . .to Count 2 in case 2:17-
                                                         13
      HENDERSON NEVADA 89012




                                                         14         cr-001-JAD and consecutive to Count 26 in case 2:17-cr-001-JAD. ECF No. 84.
                                    TEL – 702.463.9074




                                                         15      5. Judge Mahan amended the judgment on May 13, 2019, pursuant to Fed. R. Crim. P. 36,
                                                         16
                                                                    to comport with United States v. Montes-Ruiz, 745 F.3d 1286 (9th Cir. 2014) and 18
                                                         17
                                                                    U.S.C. § 3584. ECF 85, 86.
                                                         18

                                                         19      6. On January 22, 2020, this Court sentenced defendant to a total sentence of 56 months,

                                                         20         with 36 months concurrent to Judge Mahan’s sentence for Count 2 and 20 months
                                                         21         consecutive as to Count 26. ECF No. 659.
                                                         22
                                                                 7. The BOP has determined that defendant’s release date is December 10, 2022. The BOP’s
                                                         23
                                                                    calculation includes credit for time served from December 19, 2018 to January 20, 2020,
                                                         24
                                                                    i.e. 397 days. However, the intent of the parties’ plea agreement was for defendant to
                                                         25

                                                         26         receive credit for time served from January 3, 2017 (when he was indicted for the fraud

                                                         27         case) to January 20, 2020 (i.e., 1112 days). That is, the parties intended for defendant to
                                                         28

                                                                                                        Page 2 of 4
                                                              Case 2:17-cr-00001-JAD-DJA Document 693 Filed 06/04/20 Page 3 of 3


                                                          1          receive an additional 715 days (i.e. about 24 months) of credit for time served.
                                                          2      8. In order to correctly reflect the plea agreement of the parties, the parties thus stipulate to
                                                          3
                                                                     a downward variance of 24 months to adequately account for the time defendant
                                                          4
                                                                     previously served in the drug case after his arrest in the fraud case. Accordingly, the
                                                          5
                                                                     parties ask that the Court amend defendant’s sentence to a sentence of 12 months (i.e. 36
                                                          6

                                                          7          minus 24) as to Count 2, to run concurrent to the sentence in the drug case, and 20

                                                          8          months consecutive as to Count 26.

                                                          9

                                                         10
                                                                 Dated this 29th day of May 2020.
                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13
      HENDERSON NEVADA 89012




                                                              /s/ Simon Kung                        __              /s/ Kathleen Bliss_____
                                                         14   Simon Kung, Esq.                                      Kathleen Bliss, Esq.
                                    TEL – 702.463.9074




                                                              Assistant United States Attorney                      Counsel for Defendant
                                                         15

                                                         16

                                                         17                                        ORDER

                                                         18       Based on the parties' stipulation [ECF No. 692] and good cause appearing, IT IS HEREBY
                                                              ORDERED that the JUDGMENT as to Henrique Ortolani De Souza Vila Real [ECF No. 659] be
                                                         19   AMENDED to impose a sentence of 12 months on Count 2, to run concurrent to the sentence
                                                         20   imposed in Case No. 2:16-cr-331-JCM; and a sentence of 20 months on Count 26, to run
                                                              consecutive to the sentence on Count 2.
                                                         21
                                                                  IT IS FURTHER ORDERED that the status conference scheduled for 6/8/2020 at 9:30 a.m.
                                                         22   is VACATED as moot.
                                                         23                                                          _________________________________
                                                                                                                     U.S. District Judge Jennifer A. Dorsey
                                                         24
                                                                                                                     Dated: June 4, 2020
                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                          Page 3 of 4
